Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Preliminary Amendment filed on July 8, 2021 is acknowledged.  Amended claims 1-20 were examined for this Office Action.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claims 1 and 11 (and, therefore, applicable to their respective dependent claims), the variable, “K”, is undefined in the claims.  For examination purposes, it is assumed that “K” is a positive integer greater than 1 since related terms are presented in plural form are used throughout the claims (e.g. bits, channels).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-14, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0328603 A1 to Chen et al (herein referred to as Chen).
Referring to claims 1 and 11, Chen discloses a polar code coding method and corresponding polar coding apparatus, comprising:      obtaining, by a coding apparatus, K to-be-coded bits (Figure 3, polar encoder obtains input bits “U”);      obtaining, by the coding apparatus, a first sequence from a polar code construction sequence table based on a coding parameter, wherein the polar code construction sequence table comprises at least one coding parameter and at least one sequence corresponding to the at least one coding parameter, wherein the at least one coding parameter is mapped to the at least one sequence in a one-to-one manner and the first sequence is one of the at least one sequence, wherein the first sequence consists of serial numbers of polarized channels and the serial numbers are arranged in ascending or descending order of reliability of the polarized channels, wherein the reliability of the polarized channels corresponds to the serial numbers of the polarized channels, and the coding parameter comprises at least one of a mother code length, a quantity of to-be-coded information bits, or a quantity of bits obtained after rate matching (paragraph 
Referring to claim 2, Chen discloses wherein the serial numbers of the K polarized channels determined based on the first sequence are determined based on at least one of a rate matching scheme and a reliability order ([0071], reliability order).
Referring to claims 3 and 12, Chen discloses wherein the first sequence comprises serial numbers of L polarized channels, L is a positive integer, L is equal to K or N, N is a mother code length of a polar code, N=2.sup.n, n is a positive integer, and K is less than or equal to N ([0068] & [0106]).
Referring to claims 4 and 13, Chen discloses wherein the first sequence is all or a subsequence of a second sequence, and wherein: the second sequence comprises serial numbers of Nmax polarized channels, the serial numbers of the Nmax polarized channels are arranged in the second sequence in ascending or descending order of reliability of the Nmax polarized channels, Nmax is a positive integer, Nmax is greater than or equal to N, and a reliability order of the serial numbers of the polarized channels in max).
Referring to claims 5 and 14, Chen discloses wherein at least one of the first sequence or the second sequence is prestored ([0071], sequences are precalculated, therefore, they have to be prestored).
Referring to claims 8 and 18, Chen discloses wherein the K to-be-coded bits comprise cyclic redundancy check bits ([0069]).
Referring to claims 9 and 19, Chen discloses wherein the K to-be-coded bits comprise parity check bits ([0069]).
Referring to claims 10 and 20, Chen discloses wherein after performing polar coding on the to-be-coded bits, the method further comprises: performing, by the coding apparatus, based on a target code length, rate matching on the sequence obtained after the polar coding ([0071-0073], rate matching is employed based on a target block length).
Referring to claim 17, Chen discloses wherein the serial numbers of the N polarized channels are 0 to (N-1) or 1 to N ([0086] shows example of N=64 and serial numbers are 0-63).
Allowable Subject Matter
Claims 6, 7, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008. The examiner can normally be reached 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Knapp
Primary Examiner
Art Unit 2112